Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 25 March 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill March 25th 1808.
                  
                  I shall write a few lines to inform my dear Grandpapa that all are well here except James and he is not very sick. all the plants are well. we have a great many flowers in bloom Narcissous’s Daffadils Hyacinths Periwinkle and a great number of white violets. my bantam will hatch next week. that is all the news I have got to tell you except that Jefferson is going on very well with his studies I am reading Diodorus Siculus Cornelia goes on tolerably with her writing and Virginia and Mary still continue fond of their book’s. give my love to Mrs. S. H. S. when you see her next write to me next post. my pen is not very good you can perceive by the writing of this letter Mama Sister Ann and all the children send their love to you adieu my dearest grand Papa and beleive me to be your most affectionate Grand-Daughter.
                  
                     Elleonora W. Randolph 
                     
                  
               